Canty, J.
The petition of Mansion and others states that they are residents and voters of Itasca county; that on September 1, 1894, a mass convention of the Republican voters of that county was held for the purpose of nominating candidates for county officers; that the convention met, and nominated such candidates; that Mansion, being chairman of the Republican county committee, and believing that such mass meeting was illegal under our statute, called a delegate convention, which was held on the 8th of October, and it also nominated candidates for county offices; that he and some of the other petitioners were nominated for county offices at this last con*527•vention, but were not so nominated at the first convention; that the county auditor refused to receive and file their certificates, made ~by the proper officers of the last convention, and refused to print -the names of these candidates on the Australian ballot, but recog.nized only the certificates made by the officers of the first convention. An order to show cause was thereupon issued under Laws 1893, ch. 4, § 43, to the county auditor and other parties interested, who filed an answer alleging that the mass convention was held according to the regularly established usage of the party in that county; that it and all the political parties in that county have,, ever since its organization, nominated county, officers in mass conventions.
Laws 1893, ch. 4, §§ 31, 33 and 34, read as follows:
“Sec. 31. Any assembly or convention of delegates, held for the ■purpose of making nominations to public office, or electors to the number hereinafter specified, may nominate candidates for public -office, to be filled by election within the state. Said nomination shall be made by delivering to and leaving with the officer charged by this act with directing the printing of the ballots upon which -the name is to be placed, within the time prescribed by this act, a ■certificate of nomination for each candidate.”
“Sec. 33. The certificate of nomination of a candidate for office ■selected by any convention of delegates, as herein defined, shall be signed and certified by the presiding officer and secretary of said •convention, who shall also take and prescribe an oath before some proper officer that the facts stated in the certificate are true, and the ■.secretary shall immediately deliver such certificate of nomination to the officer charged with directing the printing of the ballots, upon which the name is to be placed, and in case he shall neglect to ■do so he shall be guilty of a misdemeanor.
“Sec. 34. An assembly or convention of delegates within the meaning of this act, is an organized assemblage of delegates representing a political party, which at the last general election before the holding of such convention or assembly polled at least one per cent, •of the entire vote cast in the state, or county or other division or •district for which the nomination is made.”
It is contended by the petitioners that under these sections the law does not recognize any convention but a delegate convention,— *528that is, a convention of delegates chosen at primaries or caucuses,, and sent to the nominating convention, — and that the certificates of nomination made by a mass convention, where every voter represents himself and himself only, cannot, under the law, be recognized by the officer whose duty it is to prepare and print the Australian ballot; that a “delegate” is “a person sent and empowered to act for another; one deputed to represent another.” We admit that, if we are to give the word “delegate,” where used in these sections, its strict, literal, and technical meaning, the contention of the petitioners must prevail. But it seems to us that this would be giving the word a meaning never contemplated by the Legislature, and would be wholly contrary to the spirit and intent of the election law. If there was a single section in this act, or even a single line, by which it was clearly intended to regulate the manner in which political- parties should proceed in organizing conventions .or making nominations, this interpretation would perhaps not be warranted; but there is a total absence of anything of the kind in this act, except what may be found in the use of the word “delegate” in these three sections.
Taking into consideration the history of legislation in this state, we are of the opinion that the Legislature did not intend, by this election law, to interfere with the manner of organizing political conventions, so long as they were regularly organized according to the usage of the-party. As one instance in such history it may be stated that by Laws 1887, ch. 4, §§ 100-104, the Legislature prescribed certain regulations to prevent fraud and caucus packing at primary elections, but by Laws 1891, ch. 4, § 128, these sections were expressly repealed. Under all the circumstances, it seems to us that the Legislature used the word “delegate” in the present law in a more popular but less accurate sense, as meaning a regularly selected member of a regular party convention. It has long been the practice, in several of the thinly settled counties of this state, to hold mass conventions, and the Legislature had no object in suppressing this practice, and did not intend to do so.
It is not a new doctrine which interprets a statute according to its spirit and intent, though that be contrary to its strict technical letter. “The intention of the Legislature should always be followed whenever it can-be discovered, although the construction seems con*529trary to the letter of the statute.” Grimes v. Bryne, 2 Minn. 89, 106 (Gil. 72), cited and approved in Barker v. Kelderhouse, 8 Minn. 207, 211 (Gil. 178). See, also, Sedg. St. Const. (2d Ed.) 255, and note a.
The petition should be denied. So ordered.
(Oct. 31, 1894.)